Exhibit 10.2
 
MANAGEMENT AGREEMENT
BY AND BETWEEN
TEAM NATION HOLDING CORPORATION, INC.
AND
FIRST SOUTHWESTERN TITLE COMPANY OF CALIFORNIA
 
 
THIS AGREEMENT is made by and between TEAM NATION HOLDING CORPORATION, a
California corporation ("TEAM NATION") and First Southwestern Title Company of
California, a California corporation ('"FIRST SOUTHWESTERN TITLE")
(collectively, the "Parties").
 
RECITALS
 
A. FIRST SOUTHWESTERN TITLE is incorporated under the laws of the State of
California and is a licensed underwritten title company license, including the
conduct of an escrow business, ln Alameda, Contra Costa, Los Angeles, Orange,
Riverside, Sacramento, San Bernardino, San Diego, San Francisco, Santa Barbara
and Ventura counties, California.
 
B. TEAM NATION is incorporated under the laws ofthe State of California and is a
licensed underwritten title company authorized to conduct the business of title
insurance in Los Angeles and Orange counties, Califomia.
 
C. The Parties have agreed that it is in their best interests and the interests
of their respective shareholders, that TEAM NATION provide the management
services set forth herein to FIRST SOUTHWESTERN TITLE.
 
AGREEMENT
 
l. Contractor Retention and Term of Agreement
 
FIRST SOUTHWESTERN TITLE hereby retains and contracts with TEAM NATION to
provide management services for its underwritten title company operations in Los
Angeles and Orange counties, California. This Agreement shall be effective for
an initial term of two (2) years (the "Initial Term") from the effective date
and shall be renewed automatically thereafter for succeeding terms of one (l)
year each (the "RenewaI Terms") unless either party notifies the other party of
its intent not to renew at least sixty (60) days before the expiration of the
Initial Term or any Renewal Term.
 
2. Termination
 
This Agreement may be terminated:
 
(a) Upon thirty (30) days advance written notice from either party alter the
occurrence of:
 
(i) A material failure by either party to fulfill its obligations under this
Agreement and failure of the breaching party to cure the default to the
reasonable satisfaction ofthe nombreaohing party within thirty days of receiving
written notice from the non-breaching party specifying the default; or
 
(ii) The dissolution of either party, or the commencement of any action seeking
liquidation, insolvency, receivership or bankruptcy, voluntary or involuntary;
 
(b) The mutual written agreement of TEAM NATION and FIRST SOUTHWESTERN TITLE.
 
3. Scope of Authority
 
TEAM NATION has no authority, nor shall it represent itself as having authority,
to act in any manner other than is specifically authorized by this Agreement or
other written authority provided by FIRST SOUTHWESTERN TITLE to TEAM NATION.
 
1

--------------------------------------------------------------------------------


 
4. Territory
 
TEAM NATION 's authority to provide management services to FIRST SOUTHWESTERN
TITLE shall be limited to Los Angeles and Orange counties, California.
 
5. Compliance With Applicable Law
 
(a) TEAM NATION shall comply with all applicable laws, rules and regulations of
the State of California in the provision of management services pursuant to this
Agreement. TEAM NATION hereby agrees to defend and indemnify FIRST SOUTHWESTERN
TITLE against any claim, action or loss arising out of any allegation, claim or
accusation, whether or not the allegation, claim or accusation is groundless,
that, as the direct result of the unauthorized actions or omissions of TEAM
NATION in the provision of the services enumerated in Section 7 below, and
solely because of the unauthorized acts or omissions of TEAM NATION, the FIRST
SOUTHWESTERN TITLE has not complied with the laws, rules or regulations of this
State relating to the management functions provided by TEAM NATION.
 
(b) FIRST SOUTHWESTERN TITLE hereby agrees to indenmify and defend TEAM NATION
against any claim, action or loss arising from any allegation, claim or
accusation, whether or not the allegation, claim or accusation is groundless.
that FIRST SOUTHWESTERN TITLE has not complied with the laws. rules or
regulations of the State of California in the conduct of its business when such
allegation, claim or accusation relates (i) to conduct or obligations not within
TEAM NATION's management authority pursuant to this Agreement;. (ii) to conduct
or obligations as to which FIRST SOUTHWESTERN TITLE has exercised its ultimate
control and approval powers pursuant to Section 7 below contrary to TEAM
NATION's advice; (iii) to conduct engaged in by a Shareholder or by an agent or
representative of a Shareholder; or (iv) to actions TEAM NATION has taken at the
express direction of FIRST SOUTHWESTERN  TITLE.
 
6. Indemnification
 
(a) TEAM NATION hereby agrees to defend and indenntity FIRST SOUTIIWESTERN TITLE
against any claim, action or loss arising out of any allegation, claim or
accusation, arising from TEAM NAT'ION 's negligence, or willful or reckless
misconduct in the performance of its obligations under this Agreement, provided,
however, that: (i) FIRST SOUTHWESTERN TITLE provides TEAM NATION with prompt
written notice of any such allegation, claim or accusation of which it becomes
aware, (ii) TEAM NATION shall have control of the investigation and defense of
any such allegation, claim and accusation and of all proceedings relating
thereto, and (iii) FIRST SOUTHWESTERN TITLE shall cooperate with TEAM NATION ,
at TEAM NATION's expense, in the investigation and defense of any such
allegation, claim or accusation.
 
(b) FIRST SOUTHWESTERN TITLE hereby agrees to defend and indemnify TEAM NATION
against any claim, action or loss arising out of any allegation, claim or
accusation, arising from FIRST SOUTHWESTERN TITLE's negligence or willful or
reckless misconduct in the performance of its rights or obligations under this
Agreement, provided, however, that: (I) TEAM NATION provides FIRST SOUTHWESTERN
TITLE with prompt written notice of any such allegation, claim or accusation of
which it becomes aware, (ii) FIRST SOUTHWESTERN TITLE shall have control of the
investigation and defense of any such allegation, claim and accusation and of
all proceedings relating thereto, and (iii) TEAM NATION shall cooperate
wit.hFIRST SOUTHWESTERN TITLE, at FIRST SOUTHWESTERN TITLE's expense, in the
investigation and defense of any such allegation, claim or accusation.
 
7. Services to be Provided
 
(a) FIRST SOUTHWESTERN TITLE hereby engages TEAM NATION to provide the following
services which are to be provided in consultation with FIRST SOUTHWESTERN TITLE
and subject to FIRST SOUTHWESTERN TITLE's ultimate control and approval with
respect to its proposed operations in Los Angeles and Orange counties,
California. TEAM NATION is and at all times shall be an independent contractor
and not an employee of FIRST SOUTHWESTERN TITLE. TEAM NATION shall devote and
designate such persons as it deems necessary and desirable to perform the
following obligations under this Agreement:
 
(i) Provision of underwriting advice for consideration by FIRST SOUTHWESTERN
TITLE.
 
(ii) Doing any and all things which in the discretion of TEAM NATION, after
having first received the approval of FIRST SOUTHWESTERN TITLE, may be necessary
or convenient in the administration of FIRST SOUTHWESTERN TITLE's day-to-day
operations.
 
(iii) In consultation with FIRST SOUTHWESTERN TITLE and upon receipt of approval
from FIRST SOUTHWESTERN TITLE, coordinating and overseeing the preparation and
posting of cash receipts and cash disbursements, preparation of payroll,
maintenance of the general ledger, preparation of trial balances, preparation
and review of budgets, preparation of statistical reports and reconciliation of
bank accounts.
 
(iv) Coordinating and overseeing the preparation of all TEAM NATION statements,
including, but not limited to, the annual and quarterly statutory TEAM NATION
statements, which statements shall be the sole and exclusive responsibility of
FIRST SOUTHWESTERN TITLE.
 
(v) In consultation with FIRST SOUTHWESTERN TITLE and following approval from
FIRST SOUTHWESTERN TITLE, coordinate and oversee the management and supervision
of the employees of FIRST SOUTHWESTERN TITLE in the discharge of their
employment obligations to FIRST SOUTHWESTERN TITLE.
 
(vi) Such other general and administrative services, including, but not limited
to, the preparation of contracts, legal Instruments and other documenu, as FIRST
SOUTHWESTERN TITLE may reasonably request in the ordinary course of FIRST
SOUTHWESTERN T1TLE's business.
 
2

--------------------------------------------------------------------------------


 
(b) Except for the matters and losses that are inclernniried by TEAM NATION
under paragraphs 5 and 6 above, It ls understood and agreed that any actions
undertaken by TEAM NATION on behalf of FIRST SOUTHWESTERN TITLE, pursuant to the
terms of this Agreement, shall be the sole and exclusive responsibility of FIRST
SOUTHWESTERN TITLE.
 
(c) Concurrently with the execution of this Apeement, and as a condition
precedent to FIRST SOUTHWESTERN TITLE's performance of its obligations under
this Agreement, TEAM NATION when and where deemed necessary will enter into on
behalf of FIRST SOUTHWESTERN TITLE or otherwise secure an agreement with
__________ or another reputable, qualified and appropriately licensed title
company or entity to provide the following computerized research and title plant
services for a fixed fee equal to the actual cost per file for using such
facilities:
 
(i) Title search, including without limitation, chain of title information per
title;
 
(ii) Tax search, including without limitation, bonds end assessments per file;
 
(iii) Copies of documents affecting each title file;
 
(iv) Starters on each file, when available;
 
(v) General Index information on all sellers, buyers and borrowers;
 
(vi) Maps on all files;
 
(vii) Court Case Opinions, when required;
 
(viii) Typing or keying of Tit1e Reports: .
 
(ix) Document fall out on all open files; and
 
(x) Typing of Title Policy upon closing of transactions.
 
8. Reimbursement for Costs Incurred - Management Fees
 
(a) FIRST SOUTHWESTERN TITLE shall promptly reimburse TEAM NATION for all
reasonable business expenses incurred by TEAM NATION in the performance of TEAM
NATION 's duties under this Agreement; provided that (i) each such expenditure
is of a nature to qualify as a proper deduction on the federal and state income
tax of the FIRST SOUTHWESTERN TITLE or be approved by FIRST SOUTHWESTERN TITLE
in advance, and (ii) TEAM NATION furnishes to the FIRST SOUTHWESTERN TITLE
adequate records and other documentary evidence required by the statutes and
regulations of federal and state taxing authorities for the substantiation of
such expenditures as business expense deductions.
 
(b) As compensation for the services to be performed hereunder, FIRST
SOUTHWESTERN TITLE shall pay a management fee to TEAM NATION in a sum equal to
_____________ per month. Payment of the required fee shall be made monthly on or
before the fifteenth (15th) day of the month irnrnediately following the month
for which the fee is due, commencing on the fifteenth  (15th ) day of the month
following the first month in which TEAM NATION begins services to FIRST
SOUTHWESTERN TITLE under this Agreement, and each month thereafter until this
Agreement is terminated.
 
3

--------------------------------------------------------------------------------


 
9. Obligations of FIRST SOUTHWESTERN TITLE
 
It is agreed and understood by the Parties that this Agreement is made and
intended to provide FIRST SOUTHWESTERN TITLE with certain rnanagernent services.
It is recognized that the services to be provided by TEAM NATION are intended to
assist FIRST SOUTHWESTERN TITLE in the conduct of a full service underwritten
title company. It is further recognized that over time as FIRST SOUTHWESTERN
TITLE matures the services to be provided by TEAM NATION may be reduced and
ultimately eliminated. Therefore, this agreenrent is not intended to effect e
change in, nor shall it in fact effect a change in, the ultimate responsibility
and/or control of FIRST SOUTHWESTERN TITLE during the period of time this
Agreement is in effect. To that end, it is understood and agreed by the Parties,
tbat FIRST SOUTHWESTERN TITLE and not TEAM NATION, shall have the sole and
exclusive control of and responsibility for:
 
(a) all investments of FIRST SOUTHWESTERN TITLE;
 
(b) all tax obligations of FIRST SOUTHWESTERN TITLE;
 
(c) all corporate accounts and records of FIRST SOUTHWESTERN TITLE;
 
(d) all expenses of examination and related activities;
 
(e) government expenses and fees and expenses of trade associations;
 
(f) all records of business conducted by FIRST SOUTHWESTERN TITLE shall be owned
exclusively by FIRST SOUTHWESTERN TITLE;
 
(g) all underwriting decisions made on behalf of FIRST SOUTHWESTERN TITLE; all
claims adjustments and claims payments by FIRST SOUTHWESTERN TITLE;
 
(h) the collection and deposit of prerniums and charges made for title and
escrow services performed by FIRST SOUTHWESTERN TITLE;
 
(i) the general operating costs of FIRST SOUTHWESTERN TITLE, including, but not
limited to leasehold sites, furniture, fixtures and equipment, advertising and
sales promotion costs; and the employment and termination of FIRST SOUTHWESTERN
TITLE employees.
 
10. Confidentiality
 
TEAM NATION understands and agrees that any files or other work product, or any
copy thereof which is prepared by or on behalf of FIRST SOUTHWESTERN TITLE by
TEAM NATION in the performance of its duties pursuant to this Agreement shall be
and is the property of FIRST SOUTHWESTERN TITLE.
 
TEAM NATION understands and agrees that FIRST SOUTHWESTERN TlTLE's customer
lists, market reports, internal papers and documents which may become known to
TEAM NATION during the term of this Agreement or subsequent to its termination
are solely the property of FIRST SOUTHWESTERN TITLE and are confidential records
of FIRST SOUTHWESTERN TITLE; further that such information extends to and
includes without limitation, information contained or included in title and
escrow files maintained by FIRST SOUTHWESTERN TITLE. Other than in the course of
normal title and escrow business, TEAM NATION agrees not to disclose any such
records or the information contained in or on those records to any other person
or entity during the term of this Agreement or at any time thereafter.
 
11. Entire Agreement
 
This Agreement constitutes the entire agreement between the Parties pertaining
to the subject matter hereof and supersedes all prior and contemporaneous
agreements, representations and understandings of the Parties. No supplement,
modification or amendment of this Agreement shall be binding unless executed in
writing by all of the Parties. No waiver shall be binding unless executed in
writing by the party making the waiver. No waiver of any of the provisions of
this Agreement shall be deemed, or shall constitute, a waiver of any other
provision, whether or not similar, nor shall any waiver constitute a continuing
waiver.
 
12. Counterpart Signatures
 
This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.
 
4

--------------------------------------------------------------------------------


 
13. Sole Benefits
 
Nothing in this Agreement, whether express or implied, is intended to confer any
rights or remedies on any person other than the Parties to this Agreement and
their respective successors and assigns, nor is anything in this Agreement
intended to relieve or discharge the obligation or liability of any third
persons to any party to this Agreement, nor shall any provision of this
Agreement give any third persons any right of subrogation or action over against
any party to this Agreement.
 
14. Non-Assignment
 
Neither party may assign its rights or delegate its duties under this Agreement.
Subject to the preceding sentence, this Agreement shall be binding on and shall
inure to the benefit of the Parties to it and their respective heirs, legal
representatives and successors.
 
l5. Attorneys Fees
 
lf any legal action or other proceeding is brought for the enforcement of this
Agreement, or because of an alleged dispute, breach, default or
misrepresentation in connection with any of the provisions of this Agreement,
the successful or prevailing party or parties shall be entitled to recover
reasonable attomeys, fees and other costs incurred in that action or proceeding,
in addition to any other relief to which it or they may be entitled.
 
16. Applicable Law
 
This Agreement shall be construed in accordance with, and governed by, the laws
of the State of California.
 
17. Further Assurances
 
Each party agrees to execute and deliver such additional documents as may
reasonably be necessary to carry out the purpose of this Agreement.
 
18. Partial Invalidity
 
Whenever possible, each provision of this Agreement shall be interpreted in
such a manner as to be effective and valid under applicable law, but if any
provision of this Agreement shall be or become prohibited or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity without invalidating the remainder of such provision
or the remaining provisions of this Agreement, unless the effect of such
treatment would be inconsistent with the overall purposes of this Agreement and
deprive a party of substantial benefits of this Agreement.
 
5

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, this Agreement is executed on this 24th day of October 2007.
 
TEAM NATION
 
By: /s/                                                                     
Its: Director
 
FIRST SOUTHWESTERN TITLE COMPANY OF CALIFORNIA
By: /s/                                                                     
Its: President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
6

--------------------------------------------------------------------------------

